           Case: 1:21-cv-02095 Document #: 1 Filed: 04/19/21 Page 1 of 7 PageID #:1




                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


 DONNA M. MENDOZA,
                                                              CIVIL COMPLAINT
               Plaintiff,

 v.                                                         CASE NO. 1:21-cv-02095

 FRANKLIN COLLECTION
 SERVICE, INC.,                                           DEMAND FOR JURY TRIAL

               Defendant.


                                            COMPLAINT

           NOW comes DONNA M. MENDOZA (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of FRANKLIN COLLECTION SERVICE, INC.

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

      2.    This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion of the events that gave rise to this

action occurred within the Northern District of Illinois.

                                                PARTIES

                                                    1
            Case: 1:21-cv-02095 Document #: 1 Filed: 04/19/21 Page 2 of 7 PageID #:2




       4.    Plaintiff is a consumer over 18 years-of-age residing within the Northern District of

    Illinois.

       5. Defendant is a third party debt collector priding itself on obtaining “results far above the

national average.”1 Defendant is a corporation organized under the laws of the state of Mississippi

with its principal place of business located in Tupelo, Mississippi. Defendant regularly collects

upon consumers located in the State of Illinois.

       6.    Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals,       trustees, sureties, subrogees, third-party contractors,

    representatives and insurers at all times relevant to the instant action.

                                    FACTS SUPPORTING CAUSES OF ACTION

       7.    The instant action arises out of Defendant’s attempts to collect upon an outstanding debt

    (“subject debt”) that Plaintiff allegedly owed to AT&T.

       8.    Upon information and belief, following Plaintiff’s purported default on the subject debt,

    the subject debt was turned over to Defendant for collection purposes.

       9.    Around February 2021, Plaintiff noticed that Defendant reported the subject debt on her

    credit report.

       10. Plaintiff was perplexed by Defendant’s reporting as she had not received any

    correspondence from Defendant in regard to the subject debt.

       11. Thereafter, Plaintiff contacted Defendant in order to inquire about Defendant’s reporting

    of the subject debt on her credit report.




1
    https://franklinservice.com/about/

                                                     2
      Case: 1:21-cv-02095 Document #: 1 Filed: 04/19/21 Page 3 of 7 PageID #:3




  12. Once connected to a representative of Defendant, Plaintiff explained that she is not aware

of owing the subject debt and asked Defendant to provide her with validation of the subject debt

and proof that she owes the subject debt.

  13. Defendant outright refused to provide Plaintiff with any of the information she requested

and falsely stated that Plaintiff was required to send a written request to AT&T and that

Defendant was not required to provide Plaintiff with any validation of the subject debt.

  14. Defendant’s refusal to provide Plaintiff with any documentation regarding the subject debt

was particularly distressing to Plaintiff, as she was simply trying to ascertain the nature of her

purported liability on the subject debt.

  15. When Plaintiff questioned how Defendant could report the subject debt on her credit

report and not have any information about it, Defendant responded with aggressiveness and

hostility, belittling and berating Plaintiff for owing the subject debt.

  16. Furthermore, Defendant asked Plaintiff where she works and asked about Plaintiff’s

income information.

  17. Plaintiff felt harassed by Defendant’s invasive questions, as she had no previous dealings

with Defendant and was simply trying to assess whether she owed the debt being reported by

Defendant on her credit report.

  18. Despite the demands made by Plaintiff, Defendant has still not validated the subject debt.

  19. Frustrated and concerned over Defendant’s conduct, Plaintiff spent time conferring with

counsel regarding Defendant’s collection efforts, resulting in lost time and resources.

  20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

  21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, emotional distress stemming from Defendant’s harassment and refusal to provide basic



                                                  3
       Case: 1:21-cv-02095 Document #: 1 Filed: 04/19/21 Page 4 of 7 PageID #:4




information regarding the subject debt, being deprived the ability to intelligently respond to

Defendant’s collection efforts as a result of Defendant’s unfair and deceptive conduct, and a

further violation of her state and federally protected interests to be free from harassing and abusive

debt collection conduct.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

   25. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA §1692d

   27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(2) forbids “[t]the use of obscene language or

language the natural consequence of which is to abuse the hearer or reader.”

   28. Defendant violated §1692d through the nature of its harassing, oppressive, and abusive

conduct during the phone conversation it had with Plaintiff. During this phone call, Defendant



                                                 4
      Case: 1:21-cv-02095 Document #: 1 Filed: 04/19/21 Page 5 of 7 PageID #:5




berated Plaintiff and refused to provide any information on the subject debt. As soon as Plaintiff

made a reasonable request for information verifying the subject debt, Defendant responded by

verbally attacking and abusing Plaintiff – who was just trying to figure out the nature of

Defendant’s collection efforts.

         b. Violations of FDCPA § 1692e

   29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   30. In addition, this section enumerates specific violations, such as:

            “The false representation of . . . the character, amount, or legal status of
            any debt . . . .” 15 U.S.C. § 1692e(2)(A); and


            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).

   31. Defendant violated §§ 1692e, e(2), and e(10) through its failure to clearly and fairly

communicate information about the subject debt to Plaintiff during the conversation occurring

over the phone. During this call – which was Plaintiff’s first communication with Defendant

regarding the subject debt – Plaintiff was seeking information that would have allowed her to

better understand the nature of Defendant’s collection efforts; however, rather than provide

Plaintiff with substantive information to which she was entitled, Defendant instead misleadingly

represented that it was not required to provided Plaintiff with such information by bluntly refusing

to provide such information, going even further to deceptively suggest that the only way Plaintiff

could get this information would be from AT&T.

         c. Violations of FDCPA § 1692f



                                                 5
       Case: 1:21-cv-02095 Document #: 1 Filed: 04/19/21 Page 6 of 7 PageID #:6




   32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   33. Defendant violated §1692f when it unfairly and unconscionably refused to provide

information to Plaintiff regarding the subject debt. Defendant’s refusal to provide this information

unfairly and unconscionably deprived Plaintiff of vital information which would have allowed

Plaintiff to go about intelligently addressing whether she has an actual obligation on the subject

debt. Defendant’s collection efforts unfairly suggested that it was not required to validate the

subject debt at Plaintiff’s requests, leaving Plaintiff confused and worried. The fact Defendant

refused to provide such information while simultaneously reporting the subject debt on Plaintiff’s

credit report further underscores the unfair nature of its conduct.

       d. Violations of FDCPA § 1692g

   34. The FDCPA, pursuant to 15 U.S.C. § 1692g(b), provides that “[a]ny collection activities

and communication during the 30-day period may not overshadow or be inconsistent with the

disclosure of the consumer’s right to dispute the debt or request the name and address of the

original creditor.”

   35. Defendant violated § 1692g(b) through its blanket refusal to honor Plaintiff’s dispute or

provide validation regarding the subject debt. Such refusal, done during Plaintiff’s 30-day

validation period, was inconsistent with, and overshadowed, Plaintiff’s right to submit a dispute

and seek validation of the same from Defendant. Rather than clarify to Plaintiff that she could avail

herself of certain procedures to receive validation of the subject debt, Defendant’s conduct instead

suggested to Plaintiff that Defendant did not have to provide any validation of the subject debt and

that such information was only available from the original creditor. This conduct resulted in

Plaintiff’s otherwise-available dispute and validation rights being overshadowed in a manner that



                                                  6
       Case: 1:21-cv-02095 Document #: 1 Filed: 04/19/21 Page 7 of 7 PageID #:7




harmed Plaintiff, as she was deprived vital information and was led to believe she could nothing

but pay the subject debt in order to address Defendant’s collection conduct.

    36. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s

illegal actions.

        WHEREFORE, Plaintiff, DONNA M. MENDOZA, respectfully requests that this

Honorable Court enter judgment in her favor as follows:


    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
       debt; and

    f. Awarding any other relief as this Honorable Court deems just and appropriate.



Dated: April 19, 2021                                 Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                                7
